This appeal, involving only the question as to the custody of the minor child of the parties, is the outgrowth of a divorce suit, wherein the district court upon a trial without a jury granted a divorce to Rebecca Zelder Epstein from Meyer Epstein and awarded to her the custody of Ida Epstein, aged seven years.
The judgment of the trial court awarding the custody of a child, being addressed to the sound discretion of the court, will not be disturbed on appeal, unless it is so contrary to the great preponderance of the evidence as to show an abuse of discretion. There were before the court twenty-three witnesses, including both of the parties. Of this number, four physicians testified as witnesses for Epstein; and five for Mrs. Epstein. Neighbors and others in position to observe the facts testified in conflict. It would do no good to attempt to recapitulate the evidence. It is sufficient to say that we have carefully read the entire statement of facts and find therein ample evidence to sustain the judgment.
The judgment of the district court is affirmed.